 348DECISIONSOF NATIONALLABOR RELATIONS BOARDPermaneer California Corporation,aDivision ofPermaneerCorporation'andInternationalLongshoremen'sandWarehousemen'sUnionPetitioner.Case 21-RC-10972April 11, 19691DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOUCH AND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before I. W. Ein, Hearing Officerof the National Labor Relations Board. Followingthe hearing and pursuant to Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations and Statements of Procedure, Series 8,asamended, and by direction of theRegionalDirector for Region 21, this case was transferred totheNational Labor Relations Board for decision.The Petitioner, the Employer, and the Intervenor'have filed briefs, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds that:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction.2.The labor organizations involved claim torepresent certain employees of the Employer.3.The Petitioner seeks to represent a unit of allproductionand maintenanceemployees employed bythe Employer at its National City, California, plant,butexcludingallofficeclericalemployees,professional employees, guards and supervisors asdefined in the Act. The aforementioned unit iscurrently represented by the Intervenor.TheEmployer is a division of PermaneerCorporation, a Delaware corporation. In the latterpart of 1967 and early 1968, Permaneer acquired 6acres of land at National City and had constructedthereon a plant.In lateJune 1968, the Employercommenced hiring and, in early July, beganlaminatingprinted vinyl to plywood and to particleboard.The names of the Employer and the Petitioner appear as amended atthe hearing'Carpenters Union Local2020, Affiliatedwith the San Diego DistrictCouncil ofCarpenters and the United Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO, intervened on the basis of its currentcontractOn or about June 28, 1968, the IntervenorpresentedtheEmployerwithademand forrecognition.After a few days of negotiations, theparties signed a collective-bargaining agreement onJuly 12, 1968. At this time, the parties knew thattheNationalCity operation was in its incipientstage and that the Employer was hiring more menand contemplating expanding the operation so as toinclude the manufacture of doors.On August 20, 1968, the Petitioner requestedrecognitionas the representative of the unit inquestion and, receiving no reply, filed a petition forcertification on August 21.The Employer and the Intervenor claim that theircontract of July 12 is a bar to an election; thePetitioner contends that the contract fails as a barbecause the Employer had not hired a substantialand representative complement of employees at thetimeof its execution. SeeGeneralExtrusionCompany, Inc.,121NLRB 1165. We find merit inthe Petitioner's contention.InGeneralExtrusion Company, Inc., supra,weset forth certain conditions which had to exist if acontract is to bar an election in an expanding unitsituation.We stated,inter alia,that:...a contract will bar an election if only at least'30per cent of the complement employed at the timeof the hearing had been employed at the time thecontract was executed.'On the basis of the record before us and all of theevidence,we conclude that the July 12 contractcannot serve to bar an election because theaforementioned condition has not been met.On July 12, there were 32 individuals working forthe Employer. However, contrary to the contentionsof the Employer and the Intervenor, we find that theunit was comprised of only 29 employees. WilliamChandler, was excluded from the unit by agreementof the parties. On July 12, Gary Aschenbrenner wasworking foreman of the laminating line and JamesTimoney was maintenance foreman. Because eachhad the power to assign men to various jobs withinhissectionandcouldeffectivelyrecommendtransfers out of his department, Aschenbrenner andTimoney were possessed of the requisite independentjudgment and authority to be "supervisors" withinthemeaning of Section 2(11) of the Act. As such,they cannot be included in the bargaining unit.On November 5, the last day of the hearing, therewere 105 production and maintenance employees,"but we find that the unit consisted of 98 members.''121NLRB at 1167'This figure includes an employee who was hired and began work on;Monday, November 4, which date is between November I and 5, the twohearing days Even though his inclusion does not affect the result herein,he is part of"the complement employed at the time of the hearing" andmust be included in that figure'The parties stipulated that there were "as many as 99(employees) onNovember 1st," but stated that this stipulation was to "stand in the lightof further contentions which each of us will further state " The payroll listindicates a larger complement,but the parties did not identify thoseemployees who were to be excluded to reach the stipulated figure Because PERMANEER CALIFORNIA CORP.Gary Aschenbrenner and David Nenow are to beexcluded from the unit because the record indicatesthat each had assumed a managerial position. Inaddition,Douglas Allen,William Chandler, RobertGoetz,AlvinMoutrie, and James Timoney wereworking foremen possessed of the same powers asheld by Aschenbrenner and Timoney on July 12,supra,and they also must be excluded from the unitas supervisors.Because 29islessthan 30 percent of 98, theGeneral Extrusioncriterion,supra,has not beensatisfied." The contract, executed at a time when theEmployer had hired only an insubstantial andunrepresentative number of unit members, is not abar to the election sought by the Petitioner.Wethereforefindthataquestionconcerningrepresentation exists.4.On the basis of the foregoing, we find that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:349Allproductionandmaintenanceemployeesemployed by the Employer at its National City,California, plant, but excluding all office clericalemployees,managerialpersonnel,professionalemployees, guards and supervisors as defined inthe Act.[Direction of Election' omitted from publication.]of its vague and tentative nature, and its irreconcilable conflictwith theaforementioned list, we cannot interpret this stipulation as binding us toaccept 99 as the basefigure forour calculationsThe policybehind theGeneralExtrusionrule is to prevent a contractfrom barringa free choiceof representative by the new members of agreatly expanded unit In our view,thispolicy is best effectuated byinterpreting the phrase"at least 30 per cent" literally,ie , 30percentorbetterSince the rule was intended to establisha thresholdor minimum,we believe such a strict construction is warranted'The election eligibilitylist,containing the names and addresses of allthe eligiblevoters,must be filed by the Employerwith the RegionalDirector for Region21within 7days afterthe date ofthisDecision andDirection of Election The Regional Director shall make the list availableto all parties to the electionNo extensionof time tofile this list shall begrantedby theRegional Director except in extraordinary circumstancesFailure tocomplywith this requirement shall be grounds for setting asidethe election wheneverproper objections are filedExcelsiorUnderwearInc.156 NLRB 1236